Citation Nr: 1744321	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-29 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to nonservice-connected pension.  

In September 2014, this issue was remanded to the Agency of Original Jurisdiction (AOJ). 

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran is in receipt of nonservice-connected pension; the current claim for nonservice-connected pension is rendered moot.


CONCLUSION OF LAW

There is no question of law or fact remaining involving the claim of entitlement to a nonservice-connected pension, and the appeal is moot.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the Veteran's claim for nonservice-connected pension is moot, as he is already in receipt of this benefit.

The Veteran filed for nonservice-connected pension in December 2007.  The RO denied his claim in September 2008.  The Veteran appealed this decision to the Board.  

During the pendency of the appeal, the Veteran filed a Fully Developed Claim for nonservice-connected pension in August 2013.  In correspondence dated September 16, 2013, the Pension Management Center (PMC) in Milwaukee awarded nonservice-connected pension, effective August 5, 2013.  The Veteran was awarded the maximum monthly benefit for a single Veteran without dependents.  

There is no indication from the record that the Veteran's nonservice-connected pension benefit has been discontinued.  The record reflects that in December 2014 and December 2016, the Veteran was notified that his nonservice-connected pension would increase, due to the annual cost of living adjustment.  In July 2017, the RO in Chicago notified the Veteran that he was required to inform VA of any changes in family income or dependents.  

In this case, the Veteran has been awarded a nonservice-connected pension.  Therefore, there is no actual or potential benefit that could arise by awarding a nonservice-connected pension and the claim for a nonservice-connected pension is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by the Veteran.  


ORDER

The appeal for nonservice-connected pension has been rendered moot and is dismissed.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


